Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20      PageID.34046    Page 1 of 22




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


    Elnora Carthan, et al.,



                  Plaintiffs,                 Case No.: 5:16-cv-10444-JEL-MKM

                        v.

    Rick Snyder, et al.,                      Hon. Judith E. Levy
                                              Magistrate Judge Mona K. Majzoub


                 Defendants.



                   CLASS PLAINTIFFS’ MOTION TO SEAL
                PORTIONS OF CLASS CERTIFICATION FILING

        Class Plaintiffs (collectively “Plaintiffs”),1 by and through their attorneys,

  respectfully move this Court pursuant to E.D. Mich. Local Rule 5.3(b), and

  Paragraph 9(b) of the Confidentiality Order (ECF No. 1162-3), for an order to seal

  limited portions of certain exhibits to the Declaration of Theodore J. Leopold (ECF


        1
          Proposed Class and Subclass Representatives – Ms. Rhonda Kelso, on behalf
  of herself and her minor child, K.E.K.; Barbara Davis; Darrell Davis; Elnora
  Carthan; David Munoz; Tiantha Williams, acting on behalf of herself and her minor
  son, T.W.; Darnella Gaines, on behalf of her minor child, K.C.; Frances Gilcreast;
  635 South Saginaw LLC; and Angelo’s Coney Island Palace, Inc. – are referred to
  collectively as “Class Plaintiffs” or “Plaintiffs.”
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20         PageID.34047     Page 2 of 22




  No. 1177). Specifically, Plaintiffs ask this Court to seal portions of the following

  Exhibits that contain highly sensitive Plaintiff personal contact, residential, medical,

  and/or tax information, which was designated as Confidential or Highly Confidential

  under the parties’ Confidentiality Order (ECF No. 1162-3).2

        Plaintiffs’ Exhibits 82 (ECF No. 1177-81), 83 (ECF No. 1177-82), 88 (ECF

  No. 1177-87), 89 (ECF No. 1177-88), 90 ( ECF No. 1177-89) , 92 (ECF No. ECF

  No. 1177-91), 94 ( ECF No. 1177-93), 96 (ECF No. 1177-95), 98 ( ECF No. 1177-

  97), 115 (ECF No. 1177-115), and 127 (ECF No. 1177-128) (collectively, the

  “Exhibits”) contain the home addresses, phone numbers, email addresses, medical,

  and/or financial information of Plaintiffs Rhonda Kelso, Barbara Davis, Darrell

  Davis, David Munoz, Tiantha Williams, Neil Helmkay, and Elnora Carthan.

        Plaintiffs believe that their privacy interests would be impinged if the

  documents were publicly disclosed, as the Exhibits contain personal contact,

  medical, home address, and/or tax information. Attached hereto are the Exhibits in

  redacted form, and unredacted copies with redactions highlighted3 will be provided




        2
          While ECF No. 1177-97 was not initially designated Confidential, Plaintiffs
  request that it be sealed because it includes a named Plaintiff’s financial information.
        3
           Exhibit 115 contains a large spreadsheet. In the unredacted version, the
  proposed redactions are shown in yellow font.

                                             2
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20    PageID.34048    Page 3 of 22




  to the Court under seal, pursuant to Local Rule 5.3 and the Confidentiality Order

  (ECF No. 1162-3).4




        4
          In accordance with the Local Rules, Plaintiffs sought concurrence in this
  motion from other parties, but did not obtain concurrence.
                                         3
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20   PageID.34049   Page 4 of 22




     Dated: July 16, 2020                   Respectfully submitted,

     /s/ Theodore J. Leopold                /s/ Michael L. Pitt
                                            Michael L. Pitt
     Theodore J. Leopold
                                            Cary S. McGehee
     COHEN MILSTEIN SELLERS &
                                            PITT MCGEHEE PALMER &
     TOLL PLLC
                                            RIVERS, P.C.
     2925 PGA Boulevard
                                            117 West 4th Street
     Suite 220
                                            Suite 200
     Palm Beach Gardens, FL 33410
                                            Royal Oak, MI 48067
     (561) 515-1400 Telephone
                                            (248) 398-9800 Telephone
     tleopold@cohenmilstein.com
                                            mpitt@pittlawpc.com
                                            cmcgehee@pittlawpc.com
     Joseph M. Sellers
     Kit A. Pierson
                                            Paul Novak (P39524)
     Emmy L. Levens
                                            Diana Gjonaj (P74637)
     Jessica B. Weiner
                                            Gregory Stamatopoulos (P74199)
     Alison S. Deich
                                            WEITZ & LUXENBERG, P.C.
     COHEN MILSTEIN SELLERS &
                                            3011 West Grand Boulevard
     TOLL PLLC
                                            Suite 2150
     1100 New York Ave. NW
                                            Detroit, MI 48226
     Suite 500
                                            (313) 800-4170 Telephone
     Washington, DC 20005
                                            pnovak@weitzlux.com
     (202) 408-4600 Telephone
                                            dgjonaj@weitzlux.com
     jsellers@cohenmilstein.com
                                            gstamatopoulos@weitzlux.com
     kpierson@cohenmilstein.com
     elevens@cohenmilstein.com
                                            Robin L. Greenwald
     jweiner@cohenmilstein.com
                                            WEITZ & LUXENBERG, P.C.
     adeich@cohenmilstein.com
                                            700 Broadway
                                            New York, NY 10003
     Vineet Bhatia
                                            (212) 558-5500 Telephone
     Shawn Raymond
                                            rgreenwald@weitzlux.com
     SUSMAN GODFREY, L.L.P.
     1000 Louisiana Street
                                            Esther E. Berezofsky
     Suite 5100
                                            MOTLEY RICE LLC
     Houston, TX 77002
                                            210 Lake Drive East
     (713) 651-3666 Telephone
                                            Suite 101
     vbhatia@susmangodfrey.com
                                            Cherry Hill, NJ 08002
     sraymond@susmangodfrey.com
                                            (856) 667-0500 Telephone

                                        4
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20   PageID.34050   Page 5 of 22




     Stephen Morrissey                      eberezofsky@motleyrice.com
     Jordan Connors
     SUSMAN GODFREY, L.L.P.                 Teresa Caine Bingman (P56807)
     1201 Third Ave.                        THE LAW OFFICES OF TERESA
     Suite 3800                             A. BINGMAN, PLLC
     Seattle, WA 98101                      120 N. Washington Square
     (206) 516-3880 Telephone               Suite 327
     smorrissey@susmangodfrey.com           Lansing, MI 48933
     jconnors@susmangodfrey.com             (877) 957-7077 Telephone
                                            tbingman@tbingmanlaw.com
     Peretz Bronstein
     Shimon Yiftach                         William Goodman (P14173)
     BRONSTEIN, GEWIRTZ &                   Julie H. Hurwitz (P34720)
     GROSSMAN, LLC                          Kathryn Bruner James (P71374)
     60 East 42nd Street                    GOODMAN & HURWITZ PC
     Suite 4600                             1394 E. Jefferson Ave.
     New York, NY 10165                     Detroit, MI 48207
     (212) 697-6484 Telephone               (313) 567-6170 Telephone
     peretz@bgandg.com                      bgoodman@goodmanhurwitz.com
     shimony@bgandg.com                     jhurwitz@goodmanhurwitz.com
                                            kjames@goodmanhurwitz.com
     Bradford M. Berry
     Anson C. Asaka                         Deborah A. LaBelle (P31595)
     NAACP                                  LAW OFFICES OF DEBORAH A.
     4805 Mt. Hope Dr.                      LABELLE
     Baltimore, MD 21215                    221 N. Main St.
     (410) 580-5777 Telephone               Suite 300
     bberry@naacpnet.org                    Ann Arbor, MI 48104
     aasaka@naacpnet.org                    (734) 996-5620 Telephone
                                            deblabelle@aol.com
     Kathryn P. Hoek
     SUSMAN GODFREY, L.L.P.                 Trachelle C. Young (P63330)
     1901 Avenue of the Stars               TRACHELLE C. YOUNG &
     Suite 950                              ASSOCIATES PLLC
     Los Angeles, CA 90067                  2501 N. Saginaw St.
     (310) 789-3100 Telephone               Flint, MI 48505
     khoek@susmangodfrey.com                (810) 239-6302 Telephone
                                            trachelleyoung@gmail.com
     Neal H. Weinfield
     THE DEDENDUM GROUP                     Brian McKeen (P34123)
                                        5
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20   PageID.34051   Page 6 of 22




     (312) 613-0800 Telephone               Claire Vergara (P77654)
     nhw@dedendumgroup.com                  McKEEN & ASSOCIATES, PC
                                            645 Griswold Street
     Cirilo Martinez (P65074)               Suite 4200
     LAW OFFICE OF CIRILO                   Detroit, MI 48226
     MARTINEZ, PLLC                         (313) 961-4400 Telephone
     3010 Lovers Lane                       bjmckeen@mckeenassociates.com
     Kalamazoo, MI 49001                    cvergara@mckeenassociates.com
     (269) 342-1112 Telephone
     martinez_cirilo@hotmail.com            Cynthia M. Lindsey (P37575)
                                            Shermane T. Sealey (P32851)
     David J. Shea                          CYNTHIA M. LINDSEY &
     SHEA AIELLO, PLLC                      ASSOCIATES, PLLC
     26100 American Drive                   8900 E. Jefferson Avenue
     2nd Floor                              Suite 612
     Southfield, MI 48034                   Detroit, MI 48214
     (248) 354-0224 Telephone               (248) 766-0797 Telephone
     david.shea@sadplaw.com                 cynthia@cmlindseylaw.com
                                            shermane@cmlindseylaw.com
     Mark L. McAlpine (P35583)
     Jayson E. Blake (P56128)               Andrew P. Abood (P43366)
     MCALPINE PC                            ABOOD LAW FIRM
     3201 University Drive                  246 East Saginaw Street
     Suite 100                              Suite One
     Auburn Hills, MI 48326                 East Lansing, Michigan 48823
     (248) 373-3700 Telephone               (517) 332-5900 Telephone
     mlmcalpine@mcalpinelawfirm.com         andrew@aboodlaw.com
     jeblake@mcalpinelawfirm.com




                                        6
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20    PageID.34052   Page 7 of 22




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


    Elnora Carthan, et al.,



                  Plaintiffs,                 Case No.: 5:16-cv-10444-JEL-MKM

                        v.

    Rick Snyder, et al.,                      Hon. Judith E. Levy
                                              Magistrate Judge Mona K. Majzoub

                                Defendants.




      CLASS PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION TO
          SEAL PORTIONS OF CLASS CERTIFICATION FILING
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20      PageID.34053    Page 8 of 22




                                   ISSUE PRESENTED

  I.    Should the Court seal the identified excerpts of Exhibits 82, 83, 88, 89, 90,
        92, 94, 96, 98, 115, and 127 to the Declaration of Theodore J. Leopold (ECF
        No. 1177) because they contain highly sensitive personal contact, address,
        medical, and tax information of certain Plaintiffs in this matter?

        Plaintiffs’ answer: Yes.




                                          2
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20    PageID.34054    Page 9 of 22




          CONTROLLING OR MOST APPROPRAITE AUTHORITY

      Fed. R. Civ. P. 26(c)
      E.D. Mich. Local Rule 5.3(b)(3)(A)
      Hardesty v. Kroger Co., No. 1:16-cv-298, 2020 WL 3545676 (S.D. Ohio
       June 30, 2020)
      Russell v. United States RRB, No. 19-3800, 2020 U.S. App. LEXIS 7524
       (6th Cir. Mar. 10, 2020)
      State Farm Mut. Auto. Ins. Co. v. Elite Health Ctrs., Inc., No. 2:16-cv-
       13040, 2018 WL 3649554 (E.D. Mich. Aug. 1, 2018)




                                         3
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20        PageID.34055    Page 10 of
                                     22



                                 I. INTRODUCTION

        Class Plaintiffs (collectively “Plaintiffs”) seek to protect from public

  disclosure confidential and personal information of certain named Plaintiffs, namely

  medical, tax, and personal contact and residence information.

            II. RELEVANT FACTS AND PROCEDURAL HISTORY

        On June 30, 2020, Plaintiffs filed their Motion for Class Certification (ECF

  No. 1176), together with the Declaration of Theodore J. Leopold in Support of Class

  Plaintiffs’ Motion for Class Certification (ECF No. 1177), including supporting

  exhibits containing redacted documents and some Plaintiffs’ deposition excerpts

  filed under seal. Specifically, Exhibits 82, 83, 88, 89, 90, 92, 94, 96, 98, 115, and

  127 include the depositions of named Plaintiffs Rhonda Kelso, (ECF No. 1177-81),

  and Barbara Davis, (ECF No. 1177-82); a lead analysis report on the home of Ms.

  Kelso (ECF No. 1177-87); Ms. Davis’s Responses to Defendants’ Interrogatories,

  (ECF No. 1177-88); the deposition of named Plaintiff Darrell Davis (ECF No. 1177-

  89); named Plaintiff David Munoz’s Responses to Defendants’ Interrogatories,

  (ECF No. 1177-91); the deposition of named Plaintiff Tiantha Williams (ECF No.

  1177-93); the deposition of named Plaintiff Frances Gilcreast (ECF No. 1177-95);

  the deposition of named Plaintiff Neil Helmkay (ECF No. 1177-97); a spreadsheet

  showing lead levels in Flint residences (ECF No. 1177-115); and a Virginia Tech




                                           4
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20          PageID.34056     Page 11 of
                                     22



  Lead Analysis Report on the home of named Plaintiff Elnora Carthan (ECF No.

  1177-128).

        Exhibits 82, 83, 88, 89, 92, 115, and 127 contain confidential personal

  residence and contact information of the above named Plaintiffs. Exhibits 82, 90,

  and 94 contain certain named Plaintiffs’ confidential medical information. Exhibit

  96 contains personal tax information relating to Ms. Gilcreast’s business. And

  Exhibit 98 contains personal tax information relating to Mr. Helmkay.

        All of the relevant deposition excerpts are marked confidential on the Exhibits

  themselves, per the Confidentiality Order (See Exs. 82, 83, 90, 94, 96 and 98) (ECF

  No. 1162-3). The documents sought to be redacted were also designated

  confidential.1

                                    III. STANDARD

        The Court “has supervisory power over its own records and files,” and this

  authority includes allowing parties to file certain documents under seal. Nixon v.

  Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978); Fed. R. Civ. P. 26(c). Local Rule

  5.3(b)(3)(A) permits a party seeking to file a document under seal to file and serve

  a motion setting forth the authority for sealing and the reasons sealing is appropriate.


        1
           Compilation of Confidentiality Designations of Pls.’ Trs. & Exs., Ex. A.
  Because Exhibit A contains excerpts of Plaintiffs’ confidentiality designations,
  Plaintiffs request that it be partially sealed for the same reasons stated herein. While
  ECF No. 1177-97 was not initially designated Confidential, Plaintiffs request that it
  be sealed because it includes a named Plaintiff’s financial information.
                                             5
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20          PageID.34057     Page 12 of
                                     22



        The rule requires the moving party to provide “(i) an index of documents

  which are proposed for sealing and, as to each document, whether any other party

  objects; (ii) a description of any non-party or third-party privacy interest that may

  be affected if the documents or portions thereof to be sealed were publicly disclosed

  on the court record;”2 “(iii) whether the proposed sealed material was designated as

  “confidential” under a protective order and by whom; (iv) for each proposed sealed

  exhibit or document, a detailed analysis, with supporting evidence and legal

  citations, demonstrating that the request to seal satisfies controlling legal authority;

  (v) a redacted version of the document(s) to be sealed, filed as an exhibit to the

  motion, unless the proponent of filing is seeking to file the entire document under

  seal, in which case a blank sheet shall be filed as an exhibit;” and “(vi) an unredacted

  version, filed as a sealed exhibit, of the document that is sought to be filed under

  seal.” E.D. Mich. L.R. 5.3(b)(3)(A).3




        2
            Some of the documents that Plaintiffs move to seal may also contain the
  confidential information of other parties or third parties. Pursuant to the
  Confidentiality Order in this case (ECF 1162-3), all parties were provided
  unredacted copies of Plaintiffs’ class certification filing and an opportunity to move
  to seal their confidential information. Third Party Virginia Tech, which produced
  Ex. 115 with a confidentiality designation, was also notified of the filing of that
  document and its opportunity to move to seal.
          3
            Pursuant to Section 9 of the Confidentiality Order (ECF 1162-3), Plaintiffs
  initially submitted this motion and supporting documents via email to the Court and
  parties.

                                             6
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20   PageID.34058   Page 13 of
                                     22
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20         PageID.34059     Page 14 of
                                     22



       Exhibit 96 – Deposition Unknown ECF No. 1177-95 Tax and
       of Frances Gilcreast            PageID 31054     financial
                                                        information
       Exhibit 98 – Deposition Unknown ECF No. 1177-97 Bankruptcy, tax
       of Neil Helmkay                 PageID 31060     issues
       Exhibit 115 –           Unknown ECF No. 1177-115 Personal
       Spreadsheet showing             PageID 31390     residence and
       lead levels in Flint                             contact
       residents and their                              information
                 5
       addresses
       Exhibit 127 – Virginia Unknown ECF No. 1177-128 Personal
       Tech Lead Analysis              PageID 31943-    residence
       Report on behalf of             31946
       Elnora Carthan

        Justifications for filing documents under seal include protecting “the privacy

  interests of participants or third parties.” Hardesty v. Kroger Co., No. 1:16-cv-298,

  2020 WL 3545676, at *1 (S.D. Ohio June 30, 2020) (citing Brown & Williamson

  Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179 (6th Cir. 1983)). The Sixth Circuit

  Court of Appeals has determined that protecting sensitive medical and personally

  identifying information constitutes a compelling privacy reason for a party to file

  under seal. Russell v. United States RRB, No. 19-3800, 2020 U.S. App. LEXIS 7524,

  at *2 (6th Cir. Mar. 10, 2020). Similarly, a party’s home address has often been

  protected as personal information meriting filing under seal. Hardesty, 2020 WL


        5
           Exhibit 115 contains addresses and personal contact information for
  hundreds of individuals, not only named Plaintiffs. In the interest of preserving their
  privacy, Plaintiffs request that any personal addresses, phone numbers, and email
  addresses in the spreadsheet be sealed. Non-party Virginia Tech, which produced
  the document, has been notified of its use in this filing and may move to seal any
  further confidential information they believe this document contains.
                                            8
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20           PageID.34060     Page 15 of
                                     22



  3545676 at *2; Mott v. PNC Fin. Servs. Grp, Inc., No. 2:16-cv-01949-JCM-EJY,

  2020 WL 1704437, at *2 (D. Nev. Apr. 8, 2020) (“financial account numbers and

  home address are generally protected from full disclosure in court filings”).

        Here, the named Plaintiffs’ residential addresses and contact information in

  the above-mentioned Exhibits constitute “personal, sensitive information and to

  allow access to [them] would compromise these [Plaintiffs’] privacy.” Hardesty,

  2020 WL 3545676 at *2. “Personal information, such as . . . home addresses, will

  not assist the public in its review of the judicial process of this case. Therefore, the

  public’s interests in access to [this] sensitive data are less than the privacy interests

  in support of nondisclosure.” Id.

        Similarly, the need to protect the privacy of sensitive medical information

  constitutes a compelling reason to seal medical and mental health records. See

  Russell, 2020 U.S. App. LEXIS 7524 at *2 (sealing medical records). In San Ramon

  Regional Medical Center., Inc. v. Principal Life Insurance Co., No. C 10-02258

  SBA, 2011 WL 89931, at *1 n.1 (N.D. Cal. Jan. 10, 2011), the court sua sponte

  sealed medical records because it found that the need to protect the patient’s

  “confidential medical information outweigh[ed] any necessity for disclosure.” A

  plaintiff’s psychotherapist’s deposition testimony also merits to be filed under seal

  because plaintiff’s interest in “preserving the privacy of her sensitive mental health




                                             9
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20            PageID.34061     Page 16 of
                                     22



  records” constitutes a compelling reason. Hunt v. Cont’l Cas. Co., No. 13-cv-05966-

  HSG, 2015 WL 5355398, at *3 (N.D. Cal. Sept. 14, 2015).

        Similarly, in A.C. v. City of Santa Clara, No. 13-cv-03276-HSG, 2015 WL

  4076364, at *2 (N.D. Cal. July 2, 2015), the court allowed medical records to be

  sealed because it found that the “compelling confidentiality concerns” outweighed

  the public presumption of access. Even where “a plaintiff puts certain aspects of his

  medical condition at issue . . . , that does not mean that the entirety of his medical

  records filed in connection with a motion (which frequently contain records that

  pertain to unrelated medical information) need be unnecessarily broadcast to the

  public.” Aguilar v. Koehn, No. 3:16-CV-0529-MMD-CBC, 2018 WL 4839021, at

  *2 (D. Nev. Oct. 4, 2018). Plaintiffs’ “interest[] in keeping [their] sensitive health

  information confidential outweighs the public’s need for direct access to the medical

  records.” Id.

        Here, the referenced Exhibits contain Plaintiffs’ sensitive medical history and

  treatment information. “Balancing the need for the public’s access to information

  regarding plaintiffs’ medical history, treatment, and condition against the need to

  maintain the confidentiality of plaintiff’s medical records weighs in favor of sealing

  these exhibits.” Id. The public would not benefit from access to home addresses and

  medical records for the purpose of understanding the merits of the Court’s decision;

  in fact, the addresses have little relevance to the case itself other than as confirmation


                                             10
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20           PageID.34062     Page 17 of
                                     22



  that the Plaintiffs lived in the city of Flint during the class period. Personal

  information, such as residential addresses and medical records, “will not assist the

  public in its review of the judicial process of this case”. Hardesty, 2020 WL 3545676

  at *2. Therefore, the public’s interest in access to this sensitive data is outweighed

  by the privacy interests in support of nondisclosure.

        The protection of confidential tax information also warrants sealing certain

  deposition testimony here. In State Farm Mutual Automobile Insurance Co. v. Elite

  Health Centers, Inc., No. 2:16-cv-13040, 2018 WL 3649554, *4 (E.D. Mich. Aug.

  1, 2018), State Farm Mutual argued that its tax returns, profits, and losses are entitled

  to confidential treatment and requested leave to file information under seal. The

  court in State Farm ruled “that disclosure of the tax returns and profit and loss

  statements could reveal sensitive, private, personally-identifiable information that

  should not be disclosed to third persons.” Id. (“Courts have recognized the strong

  interest in keeping personal financial records from public view.” (quoting Goodman

  v. J.P. Morgan Inv. Mgmt., Inc., 301 F. Supp. 3d 759, 784 (S.D. Ohio 2018), aff’d,

  954 F.3d 852 (6th Cir. 2020))). Accordingly, the court granted State Farm Mutual’s

  motion to seal with respect to tax returns. Id. See also Kare Distrib., Inc. v. Jam

  Labels & Cards LLC, No. 09-969 (SDW), 2011 WL 13238500, *2 (D.N.J. Dec. 19,

  2011) (“defendants possess a legitimate privacy interest” in the highly confidential

  information in their tax returns “that warrants protection from disclosure”); SMD


                                             11
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20         PageID.34063   Page 18 of
                                     22



  Software, Inc. v. EMove, Inc., No. 5:08-CV-403-FL, 2011 WL 3652754, *3

  (E.D.N.C. Aug. 18, 2011) (sealing profit and loss statements because they “contain

  business information potentially harmful to their competitive standing”).

        Named Plaintiffs Frances Gilcreast and Neil Helmkay have an equal right to

  maintain the confidentiality of their deposition statements in Exhibits 96 and 98,

  respectively. Those Exhibits contain statements regarding their taxes and the

  financial health of their businesses. Because the redactions of Ms. Gilcreast and Mr.

  Helmkay’s sensitive testimony are narrowly tailored to redact specific tax and

  business related information, Plaintiffs’ motion to seal Exhibits 96 and 98 should be

  granted.

        Plaintiffs have sought to protect their home addresses, personal contact

  information, medical, and tax information as confidential information throughout

  this litigation by designating such material as “Confidential” under the

  Confidentiality Order. The deposition transcripts reveal the personal addresses,

  medical treatment and condition, and/or tax information of Plaintiffs. Thus,

  nondisclosure serves a compelling interest. Moreover, because Plaintiffs seek to seal

  only the specific aforementioned personal information, their request is narrowly

  tailored to serve the interest of protecting named Plaintiffs’ privacy. Plaintiffs’

  request is sufficiently specific to protect only information which can be deemed

  sensitive and deserving of protection; it is no broader than necessary.


                                           12
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20        PageID.34064     Page 19 of
                                     22




                                  V. CONCLUSION

        For the foregoing reasons, Plaintiffs’ respectfully request that the Court grant

  their Motion to Seal.



    Dated: July 16, 2020                         Respectfully submitted,

    /s/ Theodore J. Leopold                      /s/ Michael L. Pitt
                                                 Michael L. Pitt
    Theodore J. Leopold
                                                 Cary S. McGehee
    COHEN MILSTEIN SELLERS &
                                                 PITT MCGEHEE PALMER &
    TOLL PLLC
                                                 RIVERS, P.C.
    2925 PGA Boulevard
                                                 117 West 4th Street
    Suite 220
                                                 Suite 200
    Palm Beach Gardens, FL 33410
                                                 Royal Oak, MI 48067
    (561) 515-1400 Telephone
                                                 (248) 398-9800 Telephone
    tleopold@cohenmilstein.com
                                                 mpitt@pittlawpc.com
                                                 cmcgehee@pittlawpc.com
    Joseph M. Sellers
    Kit A. Pierson
                                                 Paul Novak (P39524)
    Emmy L. Levens
                                                 Diana Gjonaj (P74637)
    Jessica B. Weiner
                                                 Gregory Stamatopoulos (P74199)
    Alison S. Deich
                                                 WEITZ & LUXENBERG, P.C.
    COHEN MILSTEIN SELLERS &
                                                 3011 West Grand Boulevard
    TOLL PLLC
                                                 Suite 2150
    1100 New York Ave. NW
                                                 Detroit, MI 48226
    Suite 500
                                                 (313) 800-4170 Telephone
    Washington, DC 20005
                                                 pnovak@weitzlux.com
    (202) 408-4600 Telephone
                                                 dgjonaj@weitzlux.com
    jsellers@cohenmilstein.com
                                                 gstamatopoulos@weitzlux.com
    kpierson@cohenmilstein.com
    elevens@cohenmilstein.com
                                                 Robin L. Greenwald
    jweiner@cohenmilstein.com
                                                 WEITZ & LUXENBERG, P.C.
    adeich@cohenmilstein.com
                                                 700 Broadway
                                                 New York, NY 10003
    Vineet Bhatia

                                           13
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20   PageID.34065   Page 20 of
                                     22



    Shawn Raymond                           (212) 558-5500 Telephone
    SUSMAN GODFREY, L.L.P.                  rgreenwald@weitzlux.com
    1000 Louisiana Street
    Suite 5100                              Esther E. Berezofsky
    Houston, TX 77002                       MOTLEY RICE LLC
    (713) 651-3666 Telephone                210 Lake Drive East
    vbhatia@susmangodfrey.com               Suite 101
    sraymond@susmangodfrey.com              Cherry Hill, NJ 08002
                                            (856) 667-0500 Telephone
    Stephen Morrissey                       eberezofsky@motleyrice.com
    Jordan Connors
    SUSMAN GODFREY, L.L.P.                  Teresa Caine Bingman (P56807)
    1201 Third Ave.                         THE LAW OFFICES OF TERESA
    Suite 3800                              A. BINGMAN, PLLC
    Seattle, WA 98101                       120 N. Washington Square
    (206) 516-3880 Telephone                Suite 327
    smorrissey@susmangodfrey.com            Lansing, MI 48933
    jconnors@susmangodfrey.com              (877) 957-7077 Telephone
                                            tbingman@tbingmanlaw.com
    Peretz Bronstein
    Shimon Yiftach                          William Goodman (P14173)
    BRONSTEIN, GEWIRTZ &                    Julie H. Hurwitz (P34720)
    GROSSMAN, LLC                           Kathryn Bruner James (P71374)
    60 East 42nd Street                     GOODMAN & HURWITZ PC
    Suite 4600                              1394 E. Jefferson Ave.
    New York, NY 10165                      Detroit, MI 48207
    (212) 697-6484 Telephone                (313) 567-6170 Telephone
    peretz@bgandg.com                       bgoodman@goodmanhurwitz.com
    shimony@bgandg.com                      jhurwitz@goodmanhurwitz.com
                                            kjames@goodmanhurwitz.com
    Bradford M. Berry
    Anson C. Asaka                          Deborah A. LaBelle (P31595)
    NAACP                                   LAW OFFICES OF DEBORAH A.
    4805 Mt. Hope Dr.                       LABELLE
    Baltimore, MD 21215                     221 N. Main St.
    (410) 580-5777 Telephone                Suite 300
    bberry@naacpnet.org                     Ann Arbor, MI 48104
    aasaka@naacpnet.org                     (734) 996-5620 Telephone
                                            deblabelle@aol.com
    Kathryn P. Hoek
                                       14
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20   PageID.34066   Page 21 of
                                     22



    SUSMAN GODFREY, L.L.P.                  Trachelle C. Young (P63330)
    1901 Avenue of the Stars                TRACHELLE C. YOUNG &
    Suite 950                               ASSOCIATES PLLC
    Los Angeles, CA 90067                   2501 N. Saginaw St.
    (310) 789-3100 Telephone                Flint, MI 48505
    khoek@susmangodfrey.com                 (810) 239-6302 Telephone
                                            trachelleyoung@gmail.com
    Neal H. Weinfield
    THE DEDENDUM GROUP                      Brian McKeen (P34123)
    (312) 613-0800 Telephone                Claire Vergara (P77654)
    nhw@dedendumgroup.com                   McKEEN & ASSOCIATES, PC
                                            645 Griswold Street
    Cirilo Martinez (P65074)                Suite 4200
    LAW OFFICE OF CIRILO                    Detroit, MI 48226
    MARTINEZ, PLLC                          (313) 961-4400 Telephone
    3010 Lovers Lane                        bjmckeen@mckeenassociates.com
    Kalamazoo, MI 49001                     cvergara@mckeenassociates.com
    (269) 342-1112 Telephone
    martinez_cirilo@hotmail.com             Cynthia M. Lindsey (P37575)
                                            Shermane T. Sealey (P32851)
    David J. Shea                           CYNTHIA M. LINDSEY &
    SHEA AIELLO, PLLC                       ASSOCIATES, PLLC
    26100 American Drive                    8900 E. Jefferson Avenue
    2nd Floor                               Suite 612
    Southfield, MI 48034                    Detroit, MI 48214
    (248) 354-0224 Telephone                (248) 766-0797 Telephone
    david.shea@sadplaw.com                  cynthia@cmlindseylaw.com
                                            shermane@cmlindseylaw.com
    Mark L. McAlpine (P35583)
    Jayson E. Blake (P56128)                Andrew P. Abood (P43366)
    MCALPINE PC                             ABOOD LAW FIRM
    3201 University Drive                   246 East Saginaw Street
    Suite 100                               Suite One
    Auburn Hills, MI 48326                  East Lansing, Michigan 48823
    (248) 373-3700 Telephone                (517) 332-5900 Telephone
    mlmcalpine@mcalpinelawfirm.com          andrew@aboodlaw.com
    jeblake@mcalpinelawfirm.com




                                       15
Case 5:16-cv-10444-JEL-MKM ECF No. 1204 filed 07/16/20       PageID.34067    Page 22 of
                                     22



                           CERTIFICATE OF SERVICE

  The undersigned certifies that the foregoing instrument was filed with the U.S.
  District Court through the ECF filing system and that all parties to the above case
  were served via the ECF filing system on July 16, 2020.

  Dated: July 16, 2020                         /s/ Jessica B. Weiner
                                               Jessica B. Weiner
                                               COHEN MILSTEIN SELLERS
                                               & TOLL PLLC
                                               1100 New York Ave. NW
                                               Suite 500
                                               Washington, DC 20005
                                               (202) 408-4600 Telephone
                                               jweiner@cohenmilstein.com




                                          16
